DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	This Office Action is in response to the RCE filed on 5/27/21.
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining, via a computational engine, one or more quality characteristics of the part based on the one or more feature characteristics; and assigning, via the computational engine, a quality metric to the part based on the one or more quality characteristics” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and found Hsu (US 20170032281) in view of Falde (US 20170072496) discloses all the limitations of claims 1 and 11. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20170032281) in view of Falde (US 20170072496).


With regards to claim 1, Hsu discloses a system for determining part quality, comprising: processing circuitry (see figure 2, 238); and a computer readable storage device comprising computer readable instructions (see paragraph 46) which, when executed, cause the processing circuitry to:
capture, via a user interface or a sensor, one or more feature characteristics relating to a part assembly process for a part, the one or more feature characteristics comprising one or more part specific characteristics (see figure 2, 236 is read as the sensor, figure 4b, x is read as the feature), for a part, the one or more feature characteristics comprising one or more part specific characteristics (see paragraph 113, Using binary classification as an example for predicting contact tip wear or tip change classification problem where the robot is welding a part with several welds in a cycle and presents the contact tip to a camera for inspection after each weld cycle, where the contact tip is read as part specific characteristics);
determine one or more quality characteristics of a part based on the one or more feature characteristics (see paragraph 79, a quality assurance device 410 classifies the weldment as passing or failing in one or more aspects of routine tests and communicate the test results, the passing or failing are read as the feature characteristic, see paragraph 79, welding process systems are illustrated where the welding cell 406 records the raw welding process signals and data from the sensors in the welding operation, and transmit the features, x, along with tag data, x may be a vector of all the sensors, including the camera 236, of welding process and equipment, while the "y1" vector may include fault codes); and


    PNG
    media_image1.png
    491
    669
    media_image1.png
    Greyscale
.

Hsu is silent in disclosing the one or more part specific characteristics comprising a number of expected welds, a number of completed welds, a number of false arcs, a number of extra 
Falde discloses the one or more part specific characteristics comprising a number of expected welds, a number of completed welds, a number of false arcs, a number of extra welds, a number of pre-part welds, a number of post-part welds, a time interval between successive welds, a clamp time, a cycle time, a time interval between welding events, a previous event type, a total deposited filler amount, or a total gas amount used (see paragraph 59, if the duration of the weld is known a-priori, then the allowable fault percentage can be understood as a specific time, e.g., percentage of a specific duration setting, and a weld fault can be called during the weld if the total exceedance time exceeds that specific time, see paragraph 55, a fixed limit that is the same over the duration of a weld; a segmented limit that is constant over subsets of time over the duration of the weld; and a profiled limit that is changes, e.g., changes continuously, over the duration of the weld). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a time interval between successive welds, a clamp time, a cycle time, a time interval between welding events in order to determine location of defect on the weld for shortening welding duration for improving welding quality. 

With regards to claim 2, Hsu discloses the method of claim 1, wherein the one or more feature characteristics further comprise one or more assembly process characteristics weld specific characteristics, or workflow specific characteristics (see figure porosity, burn-thru and bad tip).


With regards to claim 4, Hsu discloses the method of claim 1, wherein the part assembly process or the part comprises two or more work pieces (see figure 2, 206 and 210 are work pieces).

With regards to claim 5, Hsu discloses the method of claim 2, wherein the one or more weld specific characteristics comprise a weld type, a weld identifier, a weld class, a weld procedure, an operator identifier, a weld pass number, a weld confidence metric, a weld quality metric (see figure 3a and figure 3b, below): 

    PNG
    media_image2.png
    521
    717
    media_image2.png
    Greyscale
.
date, serial number, GPS coordinates, pipe diameter, operator name etc, associated  with the pipe welds and their corresponding radiographs).

With regards to claim 7, Hsu discloses the method of claim 1, wherein the computational engine comprises a rule based engine, an equation based engine, or a fuzzy logic engine, and the computational engine comprises one or more modules that can be replaced or modified without replacing or modifying an entirety of the computational engine, the one or more modules implementing one or more rules, equations, or fuzzifying functions of the rule based engine, equation based engine, or fuzzy logic engine (see figure 4a, the machine learning component is read as the fuzzy logic engine):

    PNG
    media_image3.png
    244
    761
    media_image3.png
    Greyscale
.

With regards to claim 8, Hsu discloses the method of claim 1, further comprising determining whether the quality metric is below a threshold, and, in response to determining  threshold, determining one or more corrective recommendations based on the one or more quality characteristics (see paragraph 122, separates the duty of data gathering and data processing to parties who can best perform these tasks efficiently; giving end operator the responsibility of assigning acceptable and/or unacceptable thresholds based on statistical confidence; and minimizing the travel cost and software licensing and maintenance cost of others providing such a service); and displaying, via a display screen, the one or more corrective recommendations (see figure 4b, 410b is read as the display).

With regards to claim 9, Hsu disclosing the method of claim 8, further comprising executing one or more corrective actions based on the one or more corrective recommendations, the one or more corrective actions comprising adjusting a setting of a power supply or welding tool, disabling the welding tool, locking a clamp that holds the part, or moving the part into a scrap bin (see figure 4b, moving the part 402 into position):

    PNG
    media_image4.png
    330
    677
    media_image4.png
    Greyscale
.


With regards to claim 11 see the rationale and rejection for claim 1. 

With regards to claim 12 Hsu discloses the system of claim 11, wherein each of the one or more quality characteristics comprise a numbers between 0 and 100, and the quality metric is additionally assigned based on one or more weights applied to the one or more quality characteristics (see figure 4b below, each neuron is assign a value 0 to 1):

    PNG
    media_image5.png
    184
    653
    media_image5.png
    Greyscale
.

With regards to claim 13 see the rationale and rejection for claim 2.

With regards to claim 14 see the rationale and rejection for claim 7.

With regards to claim 15 Falde discloses the system of claim 11, wherein the computer readable storage device comprises computer readable instructions which, when executed, further cause the processing circuitry to determine a color or grade indicative of the overall quality of the part based on the quality metric (see paragraph 26, resulting weld confidence metric provides a quality grade for each weld). See the motivation for claim 1. 

With regards to claim 16 see the rationale and rejection for claim 12.

With regards to claim 17, Hsu discloses the system of claim 11, wherein the computer readable storage device comprises computer readable instructions which, when executed, further cause the processing circuitry to determine one or more corrective recommendations based on a quality characteristic that negatively impacted the quality metric, the one or more quality characteristics comprising the quality characteristic (see paragraph 122, separates the duty of data gathering and data processing to parties who can best perform these tasks efficiently; giving end operator the responsibility of assigning acceptable and/or unacceptable thresholds based on statistical confidence; and minimizing the travel cost and software licensing and negatively impacted quality metric).

With regards to claim 18, Hsu discloses the system of claim 17, wherein the computer readable storage device comprises computer readable instructions which, when executed, further cause the processing circuitry to determine  one or more corrective recommendations based on a quality characteristic that positively impacted the quality metric, the one or more quality characteristics comprising the quality characteristic (see paragraph 122, separates the duty of data gathering and data processing to parties who can best perform these tasks efficiently; giving end operator the responsibility of assigning acceptable and/or unacceptable thresholds based on statistical confidence; and minimizing the travel cost and software licensing and maintenance cost of others providing such a service, see figure 3b for positively impacted quality metric).

With regards to claim 19, see the rationale and rejection for claim 9.

With regards to claim 20, see the rationale and rejection for claim 10.





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/28/21